January 21, 2011


Mr. Brian Gregory Jackson
Davis Fuller Jackson Keene
P.O. Box 1588
Austin, TX 78767-1588
Mr. Timothy Lyle Culberson
The Talaska Law Firm, P.L.L.C.
1415 North Loop West, Suite 200
Houston, TX 77008

RE:   Case Number:  10-0306
      Court of Appeals Number:  13-08-00590-CV
      Trial Court Number:  08-05-20996

Style:      WILMA REEDY, R.N.
      v.
      ELIZABETH POMPA AND NICHOLAS POMPA, III, AS PARENTS AND NEXT FRIENDS
      OF ANNICA POMPA, A MINOR

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Tabeth Gardner|